Title: To Thomas Jefferson from Albert Gallatin, 9 November 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            9 Nover. 1807
                        
                        I enclose the recommendations & applications for Regr. & Recr. in the new northern land district,
                            and will in a day or two wait on you on the subject. 
                  Respectfully
                        
                            Albert Gallatin
                            
                        
                        
                            I also enclose a letter from Jas. Brown respecting the N. Orleans bâture.
                        
                     Enclosure
                                                
                            
                                
                                    9 Nov. 1807
                                
                            
                             Candidates for the offices of Register & Receiver in the new land office South of Connect. reserve 
                             State of Ohio 
                            
                                1. Michael Nourse of Washington Columbia—brother of the
                                Register, federalist 
                            
                                2. Calendar Irwine of Philadelphia 
                            
                     
                           
                                 I think those two men amply provided for, having no
                                particular claim on the public, & living too far East—
                            
                     
                                3. Richard Carter of Wheling; a Quaker who does not appear to
                                have any claim 
                            
                                4. Isaac Jenkinson of Steubenville Ohio—capable—federalist
                                & speculator 
                            
                                5. Z. A. Beatty of do—capable—federalist tho’ recommended by
                                republicans from Maryland
                     
                            Note—Nos. 4 & 5 have been clerks in Steubenville land office 
                            
                                6. James Pritchard of Steubenville—middling capacity, formerly
                                in the Senate of Ohio & republican—said to have lost his popularity 
                            
                                7. Benjamin Hough of Steubenville—sufficiently capable—Senator in Ohio & republican—not strongly recommended 
                            
                                8. Elnathan Scofield of Lancaster Ohio—Senator & republican,—
                     
                           recommended by Creighton dist atty.
                            
                            & Silliman Regr. of Zanesville 
                            
                                9. John Sloane of New Lisbon Ohio—has been Speaker of house of
                                Representatives—recommended by R.  J. Meigs 
                            
                                10. S. H. Smith of Clinton Ohio—recommended by Worthington 
                            
                                11. John Milligan of Steubenville   do—   do—
                            
                                12. Thomas Gibson of Chilicothe Ohio—Auditor of the State,
                                particularly recommended by Worthington, & would probably be so by Tiffin 
                             13. Wm. M’Kennan (senr) of Washington Pena.—recommended by great many. As he was originally from
                                Delaware, Mr Rodney may give further information—Prima facie, he appears from revolutionary services to have best
                                claims—he is capable. But he is married to a niece of Govr. M’Kean, and perhaps his appointt. may be displeasing
                                to some. Wm. Hoge of Congress objected to his son being appointed, but has said nothing respecting him 
                             14. Thomas G. Johnson of Washington Penna., a lawyer, republican, said to be capable, recommended by
                                W. Hoge & Acheson 
                             15. George Baird now of Ohio recommended by Acheson & Mountain. His father’s merits constitute, I
                                believe, all his claim. At least no one in Ohio recommends him 
                            
                     
                                Note. Acheson & Hoge request that John Scott & Ths. Thompson may not be appointed. Neither
                                of them has applied. 
                            
                      I think that the choice ought to be between
                            
                        
                           
                              Hough, Sloane†, Gibson,
                           
                           
                              M’Kennan* & Johnson
                           
                        
                        
                           
                                 of Ohio 
                           
                                 of Washington Pennsa.
                        
                     
                     
   [In TJ’s hand:] these are finally agreed on

                             giving at least one to Ohio; and upon the whole I would rather incline to Gibson & M’Kennan. 
                            
                                Albert Gallatin
                        
                            
                            
                        
                        [Note in TJ’s hand:]
                        Sloane having been [elected] by the people & then by their Representatives, seems to stand on the surest ground. if we go out of the State take McKennan if not take Gibson
                     
                  
                    
               